Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the Restriction requirement, dated February 10, 2022, has been received. By way of this response, Applicant has cancelled claims 1-16 and amended claims 17, 23, and 24, and elected Group II: claims 17-24, and the species of hypoxia and injection, without traverse.
Claims 18 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.
Claims 17, 19-21 and 23-24 are currently under examination before the Office, drawn to methods of for preventing or treating pulmonary fibrosis, comprising administering a therapeutically effective amount of a pharmaceutical composition comprising exosomes isolated from adipose-derived stem cells as an active ingredient to a subject in need thereof.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mitsialis (US20140065240A1).
Mitsialis (US20140065240A1) teaches the use of exosomes derived from mesenchymal stem cells (MSC) in the treatment and/or prevention of lung disease (para. 0003). Mitsialis further teaches that said MSCs can be isolated from adipose tissue (para. 0069). Mitsialis further teaches that the disease to be treated is pulmonary fibrosis (para. 0015).
Mitsialis further teaches that exosomes may be administered by injection (para. 0096-0097).
Mitsialis also contemplates dosages of MSC derived exosomes, between 1 microgram per kilogram and 1000 micrograms per kilogram (para. 0084).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being obvious over Mitsialis in view of Madrigal (J Transl Med. 2014 Oct 11;12:260).
The teachings of Mitsialis has been described supra.
 Mitsialis further teaches that, under hypoxic conditions, MSC-derived exosomes--specifically, factors located on these exosomes--effectively suppress hypoxia-induced pulmonary inflammatory responses, whereas the exosome-free fraction of MSC culture media did not (para. 0148).

Madrigal teaches that hypoxic (1-2% O2) preconditioning of MSCs alters production of molecules of interest, including hepatocyte growth factor (HGF), as well as increasing secretion of exosomes (table 1 and page 3).
Madrigal further teaches that production of HGF also leads to increased production of the immune suppressive cytokine interleukin 10 (IL-10) (page 5, right column, first paragraph).
Madrigal further teaches that MSCs grown in hypoxic conditions allow the cells to retain an undifferentiated phenotype, allowing for self-renewal without differentiation (page 3, left column, last paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Mitsialis and Madrigal to arrive at the claimed invention. Mitsialis is explicit in the use of MSC-derived exosomes for the treatment of pulmonary fibrosis. Madrigal teaches the advantages of culturing MSCs under hypoxic conditions, which includes increased exosome secretion and increased production of HGF, which in turn leads to increased production of IL-10. These advantages could be combined with the method of treatment taught by Mitsialis by the ordinary artisan with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
With regards to the claimed dosage amount of claim 24, Mitsialis teaches that the effective amount to be administered will depend upon a variety of factors, including the material selected for administration, whether the administration is in single or multiple doses, and individual patient parameters including age, physical condition, size, weight, and the stage of the 
Determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the exosomes in the therapy could be adjusted to achieve optimum therapeutic efficacy.  

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known culture methods to produce exosomes well-suited for a known purpose) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644           

/AMY E JUEDES/            Primary Examiner, Art Unit 1644